EXHIBIT AGREEMENT AND PLAN OF MERGER BY AND AMONG KOOSHAREM CORPORATION, SELECT MERGER SUB INC. AND WESTAFF, INC. DATED AS OF JANUARY 28, 2009 TABLE OF CONTENTS Page ARTICLE I THE MERGER Section 1.1 The Merger 2 Section 1.2 Effective Time 2 Section 1.3 Effects of the Merger 2 Section 1.4 Subsequent Actions 2 Section 1.5 Certificate of Incorporation; By-Laws; Directors and Officers 3 Section 1.6 Conversion of Securities 3 Section 1.7 Exchange of Certificates. 4 Section 1.8 Stock Plans. 7 Section 1.9 Time and Place of Closing 8 ARTICLE II REPRESENTATIONS AND WARRANTIES OF MERGER SUB AND PARENT Section 2.1 Organization 8 Section 2.2 Authority 8 Section 2.3 No Conflict; Required Filings and Consents. 9 Section 2.4 Financing Arrangements 9 Section 2.5 No Prior Activities 10 Section 2.6 Brokers 10 Section 2.7 Information Supplied 10 Section 2.8 Interested Stockholder 11 Section 2.9 Sufficiency of Funds 11 Section 2.10 No Reliance 11 Section 2.11 Solvency 11 Section 2.12 Parent Borrowing Availability 12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Organization and Qualification 12 Section 3.2 Capitalization 13 Section 3.3 Subsidiaries 14 Section 3.4 Authority 15 Section 3.5 No Conflict; Required Filings and Consents. 16 Section 3.6 SEC Filings; Financial Statements. 16 Section 3.7 Absence of Certain Changes or Events 18 i Section 3.8 Litigation 18 Section 3.9 Franchises. 19 Section 3.10 Employee Benefit Plans 20 Section 3.11 Information Supplied 22 Section 3.12 Conduct of Business; Permits; Compliance with Laws 22 Section 3.13 Taxes. 23 Section 3.14 Environmental Matters. 25 Section 3.15 Real Property; Title to Assets; Liens. 25 Section 3.16 Intellectual Property. 26 Section 3.17 Material Contracts. 27 Section 3.18 Insurance 29 Section 3.19 Collective Bargaining; Labor Disputes; Compliance. 29 Section 3.20 Transactions with Affiliates 32 Section 3.21 Brokers 32 Section 3.22 Opinion of Financial Advisor 32 Section 3.23 Control Share Acquisition 33 Section 3.24 Vote Required 33 ARTICLE IV COVENANTS AND AGREEMENTS Section 4.1 Conduct of Business Pending the Merger 33 Section 4.2 No Solicitations. 36 ARTICLE V ADDITIONAL AGREEMENTS Section 5.1 Proxy Statement. 37 Section 5.2 Meeting of Stockholders of the Company. 38 Section 5.3 Additional Agreements 39 Section 5.4 Notification of Certain Matters 39 Section 5.5 Access to Information. 40 Section 5.6 Public Announcements 41 Section 5.7 Approval and Consents; Cooperation 41 Section 5.8 Further Assurances 41 Section 5.9 Indemnification and Insurance. 42 Section 5.10 Continuation of Employee Benefits 43 Section 5.11 Company ESPP 44 Section 5.12 Financing; Forbearance Agreements; Subordinated Loan Agreement. 44 Section 5.13 Takeover Statutes 46 Section 5.14 Disposition of Litigation 46 Section 5.15 Delisting 46 Section 5.16 Insurance Claims 46 Section 5.17 Purchase Agreement 46 Section 5.18 Remaining Commitment Letter 47 ii Section 5.19 Parent Borrowing Availability 47 ARTICLE VI CONDITIONS OF MERGER Section 6.1 Conditions to Each Party's Obligation to Effect the Merger 47 Section 6.2 Additional Conditions to Obligation of the Company to Effect the Merger 47 Section 6.3 Additional Conditions to Obligations of Parent and Merger Sub to Effect the Merger 48 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER Section 7.1 Termination 50 Section 7.2 Effect of Termination; Termination Fee Payable in Certain Circumstances. 51 ARTICLE VIII GENERAL PROVISIONS Section 8.1 Non-Survival of Representations, Warranties and Agreements 53 Section 8.2 Notices 53 Section 8.3 Expenses 54 Section 8.4 Definitions 54 Section 8.5 Headings 63 Section 8.6 Severability 63 Section 8.7 Entire Agreement; No Third-Party Beneficiaries 63 Section 8.8 Assignment 63 Section 8.9 Governing Law; Jurisdiction 63 Section 8.10 Amendment 64 Section 8.11 Waiver 64 Section 8.12 Counterparts 64 Section 8.13 Waiver of Jury Trial 64 Section 8.14 Interpretation 65 Section 8.15 Disclosure Generally 65 Section 8.16 Specific Performance 65 iii INDEX OF DEFINED TERMS Page 1996 Stock Incentive Plan 14 Exchange Act 9 Actions 42 Exchange Agent 4 affiliate 54 Exchange Fund 5 Affiliate Transaction 32 Financing 10 Aggregated Commitment Letter 45 Financing Agreement 10 Agreement 1 Financing Agreement Repayment Amount Book-Entry Shares 5 10 Certificate of Merger 2 Financing Failure 58 Certificates 5 Forbearance Agreements 58 Cleanup 54 FTC Rule 19 Closing 8 GAAP 58 Closing Date 8 Governance Agreement 58 Code 6 Governmental Entity 11 Commitment Letters 9 Hazardous Materials 59 Company 1 Incentive Plans 7 Company Acquisition 55 Indemnified Parties 42 Company Alternative Proposal 55 Insurance Policies 29 Company Board 1 Intellectual Property Rights 27 Company Change of Recommendation 38 knowledge 59 Company Common Stock 3 Leased Real Property 59 Company Disclosure Letter 12 Licensed Franchise 59 Company ESPP 14 Lien 9 Company Material Contracts 29 Material Adverse Effect 12 Company Preferred Stock 13 Maximum Amount 42 Company Recommendation 38 Merger 1 Company SEC Reports 16 Merger Consideration 3 Company Stockholder Approval 33 Merger Sub 1 Company Stockholders' Meeting 10 Merger Sub Common Stock 3 Company Superior Proposal 56 New Commitment Letters 45 Company Termination Fee 52 Non-Employee Director Program 14 Confidentiality Agreement 56 Options 7 control 57 Parent 1 Copyrights 27 Parent Confidentiality Agreement 60 DGCL 1 Parent Disclosure Letter 8 Dissenting Shares 4 Parent First Lien Credit Agreement 12 Draft Company 2008 Form 10-K 17 Parent Representatives 40 Effect 12 Parent Termination Fee 52 Effective Time 2 Patents 27 Employee Plans 21 Permits 23 Employment Contract 32 Permitted Liens 60 Environmental Claim 57 Person 60 Environmental Laws 57 Proxy Statement 37 ERISA 20 Purchase Agreement 1 ERISA Affiliate 21 Real Property 61 iv Real Property Leases 61 Subordinated Loan Agreement 61 Regulatory Laws 9 Subsidiary 61 Release 61 Surviving Corporation 2 Remaining Commitment Letter 47 Takeover Statute 33 Remaining Commitment Letter Amount 47 Tax Return 62 Representatives 36 Taxes 62 Required Approvals 41 Termination Date 50 Restricted Stock 7 Termination Fee 52 Restricted Stock Unit Award 7 Territorial Rights 20 Sarbanes-Oxley 17 Trademarks 27 SEC 61 Traditional Franchise 62 Software 27 Treasury Regulations 62 Solvent 11 U.S. Bank 10 Stock Incentive Plan 13 UFOC 19 WARN Act 32 WUSA 10 v AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of January 28, 2009 (this "Agreement"), by and among KOOSHAREM CORPORATION, a California corporation doing business as Select Staffing ("Parent"), SELECT MERGER SUB INC., a Delaware corporation and a wholly-owned subsidiary of Parent ("Merger Sub"), and WESTAFF, INC., a Delaware corporation (the "Company"). W I T N E S S E T H: WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the Company have deemed it advisable and in the best interests of their respective corporations and stockholders that Parent and the Company consummate the merger and other transactions provided for herein; and WHEREAS, the respective Boards of Directors of Merger Sub and the Company have approved, in accordance with the General Corporation Law of the State of Delaware (the "DGCL"), this Agreement and the transactions contemplated hereby, including the merger of Merger Sub with and into the Company with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent (the "Merger"), all in accordance with the DGCL and upon the terms and subject to the conditions set forth herein and the Board of Directors of the Company (the "Company Board") has resolved to recommend to its stockholders the approval and adoption of this Agreement and the transactions contemplated hereby, including the Merger, upon the terms and subject to the conditions set forth herein; and WHEREAS, in connection with the execution of this Agreement, DelStaff LLC, a Delaware limited liability company ("DelStaff") intends to enter into a Stock & Note Purchase Agreement, dated as of the date hereof, with Parent (the "Purchase Agreement"), which agreement provides, among other things, that, subject to the terms and conditions thereof, DelStaff will vote its shares of Company Common Stock in favor of the Merger and the approval and adoption of this Agreement and against certain competing transactions and DelStaff will sell all of its shares of Company Common Stock to Parent immediately prior to the Effective Time; and WHEREAS, the Company Board has approved the transactions contemplated by the Purchase Agreement, including for purposes of Section 203 of the DGCL; and WHEREAS, Parent, as the sole stockholder of Merger Sub, has approved and adopted this Agreement and approved the transactions contemplated hereby, including the Merger; and WHEREAS, Parent, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger; and WHEREAS, terms used but not defined herein shall have the meanings set forth in Section 8.4, unless otherwise noted. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereby agree as follows: ARTICLE I THE MERGER Section 1.1The Merger.At the Effective Time and subject to and upon the terms and conditions of this Agreement and the DGCL, Merger Sub shall be merged with and into the Company, the separate corporate existence of Merger Sub shall cease, and the Company shall continue as the surviving corporation.The Company, as the surviving corporation after the Merger, is hereinafter sometimes referred to as the "Surviving Corporation." Section 1.2Effective Time.As promptly as practicable, and in any event within two business days after the satisfaction or waiver of the conditions set forth in Article VI, the parties hereto shall cause the Merger to be consummated by filing a Certificate of Merger (the "Certificate of Merger") with the Secretary of State of the State of Delaware, in such form as required by, and executed in accordance with the relevant provisions of, the DGCL (the time of such filing, or such later time as shall be specified therein, being the "Effective Time"). Section 1.3Effects of the Merger.At the Effective Time, the effects of the Merger shall be as provided in the applicable provisions of the DGCL.Without limiting the generality of the foregoing, and subject thereto, at the Effective Time all the property, rights, privileges, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and Merger Sub shall become the debts, liabilities and duties of the Surviving Corporation. Section 1.4Subsequent Actions.If, at any time after the Effective Time, the Surviving Corporation shall consider or be advised that any deeds, bills of sale, assignments, assurances or any other actions or things are necessary or desirable to vest, perfect or confirm of record or otherwise in the Surviving Corporation its right, title or interest in, to or under any of the rights, properties or assets of either of the Company or Merger Sub acquired or to be acquired by the Surviving Corporation as a result of, or in connection with, the Merger or otherwise to carry out this Agreement, the officers and directors of the Surviving Corporation shall be authorized to execute and deliver, in the name and on behalf of either the Company or Merger Sub, all such deeds, bills of sale, assignments and assurances and to take and do, in the name and on behalf of each of such corporations or otherwise, all such other actions and things as may be necessary or desirable to vest, perfect or confirm any and all right, title and interest in, to and under such rights, properties or assets in the Surviving Corporation or otherwise to carry out this Agreement. 2 Section 1.5Certificate of Incorporation; By-Laws; Directors and Officers. (a)Subject to Section 5.9(b), at the Effective Time, the Certificate of Incorporation of the Company shall be amended and restated in its entirety to be identical to the Certificate of Incorporation of Merger Sub, as in effect immediately prior to the Effective Time, until thereafter amended in accordance with the DGCLand as provided in such Certificate of Incorporation; provided, however, that at the Effective Time, Article I of the Certificate of Incorporation of the Surviving Corporation shall be amended and restated in its entirety to read as follows: "The name of the corporation is
